PER CURIAM.
John Stephens, Relator, was tried under two counts of an information with delivering worthless bank checks. He appealed his conviction and sentence whereupon this Court reversed, reciting that there was a fatal variance between the allegata (of the charging information) and the probata. (Stephens v. State, Fla.App. 1st 1975, 324 So.2d 190)
Subsequent to our opinion and mandate in that case, the State again charged Stephens by information with violations of the same statute by issuance of the same checks involved in that case. Stephens then filed herein a Suggestion for Writ of Prohibition: on the ground of double jeopardy and we issued Rule Nisi. Upon consideration we determine that the Petition for Writ of Prohibition should be granted and the Rule Nisi made absolute.
IT IS SO ORDERED.
BOYER, C. J., and RAWLS and SMITH, JJ., concur.